AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON 03/30/2012 FILE NOS: 811-04262 & 002-96538 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X ] Pre-Effective Amendment No. Post-Effective Amendment No. [54] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X ] Amendment No. [56] (Check appropriate box or boxes.) AMERICAN PENSION INVESTORS TRUST (Exact name of Registrant as Specified in Charter) 2 LYNCHBURG, VA24501 (Address of Principal Executive Office) 434-846-1361 (Registrant's Telephone Number, including Area Code:) DAVID D. BASTEN 2 LYNCHBURG, VA24501 (Name and Address of Agent for Service) Please send copy of communications to: W. LEE H. DUNHAM, ESQUIRE SULLIVAN & WORCESTER LLP ONE POST OFFICE SQUARE BOSTON, MA02109 Approximate Date of Proposed Public Offering:As soon as practicable following effective date. It is proposed that this filing will become effective (check appropriate box): //immediately upon filing pursuant to paragraph (b) //on May 31, 2011 pursuant to paragraph (b) /X/60 days after filing pursuant to paragraph (a)(1) //on (date),pursuant to paragraph (a)(3) //75 days after filing pursuant to paragraph (a)(2) //on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: //this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Registrant declares hereby that an indefinite number or amount of its securities has been registered by this Registration Statement.A Rule 24f-2 Notice for the Trust’s fiscal year ended January 31, 2012 was filed on , 2012. PROSPECTUS DATED MAY 30, 2012 Ticker Symbols API FUNDS Class A Class L Institutional Class API EFFICIENT FRONTIER GROWTH FUND AFGGX APITX API EFFICIENT FRONTIER CAPITAL INCOME FUND APIGX AFDDX AFAAX API EFFICIENT FRONTIER CORE INCOME FUND APIMX AFMMX API EFFICIENT FRONTIER VALUE FUND ADVAX YCVTX API EFFICIENT FRONTIER INCOME FUND APIUX AFFIX APIIX API MASTER ALLOCATION FUND APIFX APILX API Funds (the “Trust”) offers six mutual fund series in this prospectus: API Efficient Frontier Growth Fund, API Efficient Frontier Capital Income Fund, API Efficient Frontier Core Income Fund (formerly the Multiple Index Fund), API Efficient Frontier Value Fund, API Efficient Frontier Income Fund, and API Master Allocation Fund (each, a “Fund,” and together, the “Funds”). Each Fund offers you a separate investment, with its own investment objective and policies. This prospectus offers Class A, Class L, and Institutional Class shares of the Funds. Like all mutual fund shares, the U.S. Securities and Exchange Commission has not approved or disapproved the shares offered in this prospectus or determined whether this prospectus is accurate or complete.Anyone who tells you otherwise is committing a crime. 1 TABLE OF CONTENTS Section 1 | Fund Summaries This section provides you with an overview of the each Fund, including investment objectives, fees and expenses, and historical performance information. API Efficient Frontier Growth Fund API Efficient Frontier Capital Income Fund API Efficient Frontier Multiple Index Fund API Efficient Frontier Value Fund API Efficient Frontier Income Fund API Master Allocation Fund Section 2 | Additional Information About Investment Strategies and Related Risks This section sets forth additional information about the Funds. Investment Objectives and Strategies of each Fund Principal Investment Risks Temporary Investments Portfolio Holdings Disclosure Section 3 | Who Manages Your Money This section gives you a detailed discussion of our investment adviser and Portfolio Managers The Investment Adviser The Portfolio Managers Section 4 | How You Can Buy and Sell Shares This section provides the information you need to move money into or out of your account What Share Classes We Offer How To Reduce Your Sales Charge How To Buy Shares How To Sell Shares Section 5 | General Information This section summarizes the Funds' distribution policies and other general Fund information Dividends, Distributions and Taxes Net Asset Value Fair Value Pricing Frequent Trading Distribution and Service Plans General Information Privacy Policy Section 6 | Financial Highlights This section provides each Fund's financial performance for the past five years. Section 7 | For More Information This section tells you how to obtain additional information relating to the Funds. 2 Section 1 |FUND SUMMARIES API EFFICIENT FRONTIER GROWTH FUND INVESTMENT OBJECTIVE-Growth of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in API Efficient Frontier Funds.More information about these and other discounts is available from your financial professional and in the "How To Reduce Your Sales Charges" Section on page of the Fund’s prospectus and on page of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A
